UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6372



MICHAEL A. BAYLOR,

                                              Plaintiff - Appellant,

          versus


LARRY A. WASHINGTON; L. JOHNSON, Lieutenant;
THOMAS CORCORAN; K.O. WILLIAMS, Sergeant;
WILLIAM SMITH; DOCTOR PETERS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
384-L)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Baylor, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Baylor appeals the district court’s order granting

summary judgment to the Defendants and denying relief on his 42

U.S.C.A. § 1983 (West Supp. 2002) complaint.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Baylor v. Washington, No. CA-00-384-L (D. Md. Feb. 15,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2